



COURT OF APPEAL FOR ONTARIO

CITATION: Scamurra v. Sandy Scamurra &
    Sons Limited, 2016 ONCA 446

DATE: 20160607

DOCKET: C60913

Strathy C.J.O., Lauwers and Benotto JJ.A.

BETWEEN

Sandy Scamurra

Applicant

(Respondent/Appellant
    by Cross-Appeal)

and

Sandy Scamurra & Sons Limited, Sandy Scamurra
    Contracting Ltd., 726127 Ontario Inc.,
Albert Scamurra
,
Felix
    Scamurra
, AFJ Disposal Inc., TD Canada Trust and Royal Bank of Canada

Respondents

(
Appellants
/
Respondents
    by Cross-Appeal
)

Michael N. Freeman, for the appellants/respondents by
    cross-appeal

Albert Campea, for the respondent/appellant by
    cross-appeal

Heard: March 18, 2016

On appeal from the judgment of Justice Gordon D. Lemon of
    the Superior Court of Justice, dated August 7, 2015.

COSTS ENDORSEMENT

[1]

The appellants were successful in the
    appeal, the cross-appeal and in relation to the respondents motion to admit
    fresh evidence. Notwithstanding the respondents lack of success, he seeks
    costs. He relies on the share purchase agreement which provides that the
    appellants are liable to him for all his costs incurred in the event of
    default by the appellants. The respondent submits that this provision extends
    to his costs in relation to the matters before this court.

[2]

We do not agree. The provision in the
    share purchase agreement cannot be used to indemnify the respondent for unsuccessfully
    responding to an appeal, launching an unsuccessful cross-appeal and submitting
    a failed motion for fresh evidence.

[3]

The appellants are entitled to costs on
    a partial indemnity basis, fixed at $20,000 inclusive of disbursements and
    taxes.

George R. Strathy C.J.O.

P. Lauwers J.A.

M.L. Benotto J.A.


